Exhibit 10.1

 

TUESDAY MORNING CORPORATION

 

2014 LONG-TERM INCENTIVE PLAN

 

The Tuesday Morning Corporation 2014 Long-Term Incentive Plan (the “Plan”) was
adopted by the Board of Directors of Tuesday Morning Corporation, a Delaware
corporation (the “Company”), effective as of September 16, 2014 (the “Effective
Date”), subject to approval by the Company’s stockholders.

 

ARTICLE 1

PURPOSE

 

The purpose of the Plan is to attract and retain the services of key Employees,
key Contractors, and Outside Directors of the Company and its Subsidiaries and
to provide such persons with a proprietary interest in the Company through the
granting of Incentive Stock Options, Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Awards, Dividend Equivalent Rights, and Other Awards, whether granted singly, or
in combination, or in tandem, that will:

 

(a)                                 increase the interest of such persons in the
Company’s welfare;

 

(b)                                 furnish an incentive to such persons to
continue their services for the Company or its Subsidiaries; and

 

(c)                                  provide a means through which the Company
may attract able persons as Employees, Contractors, and Outside Directors.

 

With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Exchange Act.  To the extent any provision of the Plan or
action by the Committee fails to so comply, such provision or action shall be
deemed null and void ab initio, to the extent permitted by law and deemed
advisable by the Committee.

 

ARTICLE 2

DEFINITIONS

 

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

 

2.1                               “2008 Plan” means the Tuesday Morning
Corporation 2008 Long-Term Equity Incentive Plan.

 

2.2                               “2008 Plan Awards” means (i) any awards under
the 2008 Plan that are outstanding on the Effective Date, and that, on or after
the Effective Date, are forfeited, expire or are canceled; and (ii) any shares
subject to awards under the 2008 Plan that, on or after the Effective Date, are
used to satisfy the exercise price or tax withholding obligations with respect
to such awards.

 

2.3                               “Applicable Law” means all legal requirements
relating to the administration of equity incentive plans and the issuance and
distribution of shares of Common Stock, if any, under applicable corporate laws,
applicable securities laws, the rules of any exchange or inter-dealer quotation
system upon which the Company’s securities are listed or quoted, and any other
applicable law, rule or restriction.

 

--------------------------------------------------------------------------------


 

2.4                               “Award” means the grant of any Incentive Stock
Option, Nonqualified Stock Option, Restricted Stock, SAR, Restricted Stock Unit,
Performance Award, Dividend Equivalent Right or Other Award, whether granted
singly or in combination or in tandem (each individually referred to herein as
an “Incentive”).

 

2.5                               “Award Agreement” means a written agreement
between a Participant and the Company which sets out the terms of the grant of
an Award.

 

2.6                               “Award Period” means the period set forth in
the Award Agreement during which one or more Incentives granted under an Award
may be exercised.

 

2.7                               “Board” means the board of directors of the
Company.

 

2.8                               “Change in Control” means the occurrence of
one of the following events:

 

(a)                                 if any “person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act, other than an Exempt
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities; or

 

(b)                                 there is consummated a merger or
consolidation of the Company with any other corporation or other entity,  other
than a merger or consolidation (1) which would result in all or a portion of the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
fifty percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation or (2) effected to implement a
recapitalization of the Company (or a similar transaction) in which no “person”
or “group” becomes the “beneficial owner”, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
“person” or “group” any securities acquired directly from the Company)
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities, and following which the Company’s chief
executive officer and Incumbent Directors retain their positions with the
Company; or

 

(c)                                  the stockholders of the Company approve a
plan of complete liquidation of the Company or there is consummated a sale or
disposition by the Company of all or substantially all the Company’s assets,
other than a sale to an Exempt Person; or

 

(d)                                 the individuals who are Incumbent Directors
cease for any reason to constitute a majority of the members of the Board.

 

Notwithstanding the foregoing provisions of this Section 2.8, if an Award issued
under the Plan is subject to Section 409A of the Code, then an event shall not
constitute a Change in Control for purposes of such Award under the Plan unless
such event also constitutes a change in the Company’s ownership, its effective
control or the ownership of a substantial portion of its assets within the
meaning of Section 409A of the Code.

 

2.9                               “Code” means the United States Internal
Revenue Code of 1986, as amended.

 

2

--------------------------------------------------------------------------------


 

2.10                        “Committee” means the committee appointed or
designated by the Board to administer the Plan in accordance with Article 3 of
this Plan.

 

2.11                        “Common Stock” means the common stock, par value
$0.01 per share, which the Company is currently authorized to issue or may in
the future be authorized to issue, or any securities into which or for which the
common stock of the Company may be converted or exchanged, as the case may be,
pursuant to the terms of this Plan.

 

2.12                        “Company” means Tuesday Morning Corporation, a
Delaware corporation, and any successor entity.

 

2.13                        “Contractor” means any natural person, who is not an
Employee, rendering bona fide services to the Company or a Subsidiary, with
compensation, pursuant to a written independent contractor agreement between
such person (or any entity employing such person) and the Company or a
Subsidiary, provided that such services are not rendered in connection with the
offer or sale of securities in a capital raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities.

 

2.14                        “Corporation” means any entity that (i) is defined
as a corporation under Section 7701 of the Code and (ii) is the Company or is in
an unbroken chain of corporations (other than the Company) beginning with the
Company, if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing a majority of the total combined voting
power of all classes of stock in one of the other corporations in the chain. 
For purposes of clause (ii) hereof, an entity shall be treated as a
“corporation” if it satisfies the definition of a corporation under Section 7701
of the Code.

 

2.15                        “Date of Grant” means the effective date on which an
Award is made to a Participant as set forth in the applicable Award Agreement;
provided, however, that solely for purposes of Section 16 of the Exchange Act
and the rules and regulations promulgated thereunder, the Date of Grant of an
Award shall be the date of stockholder approval of the Plan if such date is
later than the effective date of such Award as set forth in the Award Agreement.

 

2.16                        “Dividend Equivalent Right” means the right of the
holder thereof to receive credits based on the cash dividends that would have
been paid on the shares of Common Stock specified in the Award if such shares
were held by the Participant to whom the Award is made.

 

2.17                        “Employee” means a common law employee (as defined
in accordance with the Regulations and Revenue Rulings then applicable under
Section 3401(c) of the Code) of the Company or any Subsidiary of the Company.

 

2.18                        “Exchange Act” means the United States Securities
Exchange Act of 1934, as amended.

 

2.19                        “Executive Officer” means an officer of the Company
or a Subsidiary subject to Section 16 of the Exchange Act or a “covered
employee” as defined in Section 162(m)(3) of the Code.

 

2.20                        “Exempt Person” means (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company and
acting in such capacity; (ii) a Subsidiary of the Company or a corporation or
other entity owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their ownership of voting securities of
the Company; or (iii) any other person whose acquisition of voting securities is
approved in advance by a majority of the Incumbent Directors.

 

3

--------------------------------------------------------------------------------


 

2.21                        “Exercise Date” is defined in Section 8.4 hereof.

 

2.22                        “Exempt Shares” is defined in
Section 16.2(a) hereof.

 

2.23                        “Fair Market Value” means, as of a particular date,
(a) if the shares of Common Stock are listed on any established national
securities exchange, the closing sales price per share of Common Stock on the
consolidated transaction reporting system for the principal securities exchange
for the Common Stock on that date, or, if there shall have been no such sale so
reported on that date, on the last preceding date on which such a sale was so
reported; (b) if the shares of Common Stock are not so listed, but are quoted on
an automated quotation system, the closing sales price per share of Common Stock
reported on the automated quotation system on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported; (c) if the Common Stock is not so listed or quoted,
the mean between the closing bid and asked price on that date, or, if there are
no quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by the OTC Bulletin Board operated by
the Financial Industry Regulation Authority, Inc. or the OTC Markets Group Inc.,
formerly known as Pink OTC Markets Inc.; or (d) if none of the above is
applicable, such amount as may be determined by the Committee (acting on the
advice of an Independent Third Party, should the Committee elect in its sole
discretion to utilize an Independent Third Party for this purpose), in good
faith, to be the fair market value per share of Common Stock.  The determination
of Fair Market Value shall, where applicable, be in compliance with Section 409A
of the Code.

 

2.24                        “Family Members” is defined in Section 15.8 hereof.

 

2.25                        “Full Value Award” is defined in
Section 16.2(b) hereof.

 

2.26                        “Incentive” is defined in Section 2.4 hereof.

 

2.27                        “Incentive Stock Option” means an incentive stock
option within the meaning of Section 422 of the Code, granted pursuant to this
Plan.

 

2.28                        “Incumbent Director” means:

 

(a)                                 a member of the Board on the Effective Date;
or

 

(b)                                 an individual:

 

(1)                                 who becomes a member of the Board after the
Effective Date;

 

(2)                                 whose appointment or election by the Board
or nomination for election by the Company’s stockholders is approved or
recommended by a vote of at least two-thirds of the then serving Incumbent
Directors (as defined herein); and

 

(3)                                 whose initial assumption of service on the
Board is not in connection with an actual or threatened election contest.

 

2.29                        “Independent Third Party” means an individual or
entity independent of the Company having experience in providing investment
banking or similar appraisal or valuation services and with expertise generally
in the valuation of securities or other property for purposes of this Plan.  The
Committee may utilize one or more Independent Third Parties.

 

4

--------------------------------------------------------------------------------


 

2.30                        “Nonqualified Stock Option” means a nonqualified
stock option, granted pursuant to this Plan, which is not an Incentive Stock
Option.

 

2.31                        “Option Price” means the price which must be paid by
a Participant upon exercise of a Stock Option to purchase a share of Common
Stock.

 

2.32                        “Other Award” means an Award issued pursuant to
Section 6.9 hereof.

 

2.33                        “Outside Director” means a director of the Company
who is not an Employee or a Contractor.

 

2.34                        “Participant” means an Employee or Contractor of the
Company or a Subsidiary or an Outside Director to whom an Award is granted under
this Plan.

 

2.35                        “Performance Award” means an Award hereunder of
cash, shares of Common Stock, units or rights based upon, payable in, or
otherwise related to, Common Stock pursuant to Section 6.7 hereof.

 

2.36                        “Performance Criteria” is defined in Section 6.10
hereof.

 

2.37                        “Performance Goal” means any of the goals set forth
in Section 6.10 hereof.

 

2.38                        “Plan” means this Tuesday Morning Corporation 2014
Long-Term Incentive Plan, as amended from time to time.

 

2.39                        “Reporting Participant” means a Participant who is
subject to the reporting requirements of Section 16 of the Exchange Act.

 

2.40                        “Restricted Stock” means shares of Common Stock
issued or transferred to a Participant pursuant to Section 6.4 of this Plan
which are subject to restrictions or limitations set forth in this Plan and in
the related Award Agreement.

 

2.41                        “Restricted Stock Units” means units awarded to
Participants pursuant to Section 6.6 hereof, which are convertible into Common
Stock at such time as such units are no longer subject to restrictions as
established by the Committee.

 

2.42                        “Restriction Period” is defined in
Section 6.4(b)(i) hereof.

 

2.43                        “Retirement” means any Termination of Service solely
due to retirement upon or after attainment of age sixty-five (65).

 

2.44                        “SAR” or “Stock Appreciation Right” means the right
to receive an amount, in cash and/or Common Stock, equal to the excess of the
Fair Market Value of a specified number of shares of Common Stock as of the date
the SAR is exercised (or, as provided in the Award Agreement, converted) over
the SAR Price for such shares.

 

2.45                        “SAR Price” means the exercise price or conversion
price of each share of Common Stock covered by a SAR, determined on the Date of
Grant of the SAR.

 

2.46                        “Spread” is defined in Section 12.4(b) hereof.

 

2.47                        “Stock Option” means a Nonqualified Stock Option or
an Incentive Stock Option.

 

5

--------------------------------------------------------------------------------


 

2.48                        “Subsidiary” means (i) any corporation in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing a majority of the total combined voting power of all classes of stock
in one of the other corporations in the chain, (ii) any limited partnership, if
the Company or any corporation described in item (i) above owns a majority of
the general partnership interest and a majority of the limited partnership
interests entitled to vote on the removal and replacement of the general
partner, and (iii) any partnership or limited liability company, if the partners
or members thereof are composed only of the Company, any corporation listed in
item (i) above or any limited partnership listed in item (ii) above. 
“Subsidiaries” means more than one of any such corporations, limited
partnerships, partnerships or limited liability companies.

 

2.49                        “Tenure Award” is defined in Section 16.2(c) hereof.

 

2.50                        “Termination of Service” occurs when a Participant
who is (i) an Employee of the Company or any Subsidiary ceases to serve as an
Employee of the Company and its Subsidiaries, for any reason; (ii) an Outside
Director of the Company or a Subsidiary ceases to serve as a director of the
Company and its Subsidiaries for any reason; or (iii) a Contractor of the
Company or a Subsidiary ceases to serve as a Contractor of the Company and its
Subsidiaries for any reason.  Except as may be necessary or desirable to comply
with applicable federal or state law, a “Termination of Service” shall not be
deemed to have occurred when a Participant who is an Employee becomes an Outside
Director or Contractor or vice versa.  If, however, a Participant who is an
Employee and who has an Incentive Stock Option ceases to be an Employee but does
not suffer a Termination of Service, and if that Participant does not exercise
the Incentive Stock Option within the time required under Section 422 of the
Code upon ceasing to be an Employee, the Incentive Stock Option shall thereafter
become a Nonqualified Stock Option.  Notwithstanding the foregoing provisions of
this Section 2.50, in the event an Award issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Termination of Service” for purposes of such Award shall be
the definition of “separation from service” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.

 

2.51                        “Total and Permanent Disability” means a Participant
is qualified for long-term disability benefits under the Company’s or
Subsidiary’s disability plan or insurance policy; or, if no such plan or policy
is then in existence or if the Participant is not eligible to participate in
such plan or policy, that the Participant, because of a physical or mental
condition resulting from bodily injury, disease, or mental disorder, is unable
to perform his or her duties of employment for a period of six (6) continuous
months, as determined in good faith by the Committee, based upon medical reports
or other evidence satisfactory to the Committee; provided that, with respect to
any Incentive Stock Option, Total and Permanent Disability shall have the
meaning given it under the rules governing Incentive Stock Options under the
Code.  Notwithstanding the foregoing provisions of this Section 2.51, in the
event an Award issued under the Plan is subject to Section 409A of the Code,
then, in lieu of the foregoing definition and to the extent necessary to comply
with the requirements of Section 409A of the Code, the definition of “Total and
Permanent Disability” for purposes of such Award shall be the definition of
“disability” provided for under Section 409A of the Code and the regulations or
other guidance issued thereunder.

 

ARTICLE 3

ADMINISTRATION

 

3.1                               General Administration; Establishment of
Committee.  Subject to the terms of this Article 3, the Plan shall be
administered by the Board or such committee of the Board as is designated by the
Board to administer the Plan (the “Committee”).  The Committee shall consist of
not fewer than two

 

6

--------------------------------------------------------------------------------


 

persons.  Any member of the Committee may be removed at any time, with or
without cause, by resolution of the Board. Any vacancy occurring in the
membership of the Committee may be filled by appointment by the Board.  At any
time there is no Committee to administer the Plan, any references in this Plan
to the Committee shall be deemed to refer to the Board.

 

Membership on the Committee shall be limited to those members of the Board who
are “outside directors” under Section 162(m) of the Code and “non-employee
directors” as defined in Rule 16b-3 promulgated under the Exchange Act.  The
Committee shall select one of its members to act as its Chairman.  A majority of
the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.

 

3.2                               Designation of Participants and Awards.  The
Committee or the Board shall determine and designate from time to time the
eligible persons to whom Awards will be granted and shall set forth in each
related Award Agreement, where applicable, the Award Period, the Date of Grant,
and such other terms, provisions, limitations, and performance requirements, as
are approved by the Committee, but not inconsistent with the Plan.  The
Committee shall determine whether an Award shall include one type of Incentive
or two or more Incentives granted in combination or two or more Incentives
granted in tandem (that is, a joint grant where exercise of one Incentive
results in cancellation of all or a portion of the other Incentive).  Although
the members of the Committee shall be eligible to receive Awards, all decisions
with respect to any Award, and the terms and conditions thereof, to be granted
under the Plan to any member of the Committee shall be made solely and
exclusively by the other members of the Committee, or if such member is the only
member of the Committee, by the Board.

 

3.3                               Authority of the Committee.  The Committee, in
its discretion, shall (i) interpret the Plan and Award Agreements,
(ii) prescribe, amend, and rescind any rules and regulations, as necessary or
appropriate for the administration of the Plan, (iii) establish performance
goals for an Award and certify the extent of their achievement, and (iv) make
such other determinations or certifications and take such other action as it
deems necessary or advisable in the administration of the Plan.  Any
interpretation, determination, or other action made or taken by the Committee
shall be final, binding, and conclusive on all interested parties.  The
Committee’s discretion set forth herein shall not be limited by any provision of
the Plan, including any provision which by its terms is applicable
notwithstanding any other provision of the Plan to the contrary.

 

The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan.  Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.

 

With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the Exchange Act, Section 422 of the Code,
Section 162(m) of the Code, the rules of any exchange or inter-dealer quotation
system upon which the Company’s securities are listed or quoted, or any other
Applicable Law, to the extent that any such restrictions are no longer required
by Applicable Law, the Committee shall have the sole discretion and authority to
grant Awards that are not subject to such mandated restrictions and/or to waive
any such mandated restrictions with respect to outstanding Awards.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 4

ELIGIBILITY

 

Any Employee (including an Employee who is also a director or an officer),
Contractor or Outside Director of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan; provided that
only Employees of a Corporation shall be eligible to receive Incentive Stock
Options.  The Committee, upon its own action, may grant, but shall not be
required to grant, an Award to any Employee, Contractor or Outside Director. 
Awards may be granted by the Committee at any time and from time to time to new
Participants, or to then Participants, or to a greater or lesser number of
Participants, and may include or exclude previous Participants, as the Committee
shall determine.  Except as required by this Plan, Awards need not contain
similar provisions.  The Committee’s determinations under the Plan (including
without limitation determinations of which Employees, Contractors or Outside
Directors, if any, are to receive Awards, the form, amount and timing of such
Awards, the terms and provisions of such Awards and the agreements evidencing
same) need not be uniform and may be made by it selectively among Participants
who receive, or are eligible to receive, Awards under the Plan.

 

ARTICLE 5

SHARES SUBJECT TO PLAN

 

5.1                               Number Available for Awards.  Subject to
adjustment as provided in Articles 11 and 12, the maximum number of shares of
Common Stock that may be delivered pursuant to Awards granted under the Plan is
the sum of (i) three million six hundred thousand (3,600,000) shares plus
(ii) any 2008 Plan Awards; of which one hundred percent (100%) may be delivered
pursuant to Incentive Stock Options.  Subject to adjustment pursuant to Articles
11 and 12, the maximum number of shares of Common Stock with respect to which
Stock Options or SARs may be granted to an Executive Officer during any calendar
year is one million (1,000,000) shares of Common Stock.  Shares to be issued may
be made available from authorized but unissued Common Stock, Common Stock held
by the Company in its treasury, or Common Stock purchased by the Company on the
open market or otherwise.  During the term of this Plan, the Company will at all
times reserve and keep available the number of shares of Common Stock that shall
be sufficient to satisfy the requirements of this Plan.

 

5.2                               Reuse of Shares.  To the extent that any
Awards under this Plan or any 2008 Plan Awards shall be forfeited, shall expire
or be canceled, in whole or in part, then the number of shares of Common Stock
covered by the Awards, 2008 Plan Awards or stock options so forfeited, expired,
or canceled may again be awarded pursuant to the provisions of this Plan.  In
the event that previously acquired shares of Common Stock are delivered to the
Company in full or partial payment of the exercise price for the exercise of a
Stock Option granted under this Plan or any 2008 Plan Awards that are options,
the number of shares of Common Stock available for future Awards under this Plan
shall be reduced only by the net number of shares of Common Stock issued upon
the exercise of the Stock Option.   Awards that may be satisfied either by the
issuance of shares of Common Stock or by cash or other consideration shall be
counted against the maximum number of shares of Common Stock that may be issued
under this Plan only during the period that the Award is outstanding or to the
extent the Award is ultimately satisfied by the issuance of shares of Common
Stock.  Awards will not reduce the number of shares of Common Stock that may be
issued pursuant to this Plan if the settlement of the Award will not require the
issuance of shares of Common Stock, as, for example, a SAR that can be satisfied
only by the payment of cash.  Notwithstanding any provisions of the Plan to the
contrary, only shares forfeited back to the Company, shares canceled on account
of termination, expiration or lapse of an Award, shares surrendered in payment
of the exercise price of an option or shares withheld for payment of applicable
employment taxes and/or withholding obligations resulting from the exercise of
an option shall again be available for grant

 

8

--------------------------------------------------------------------------------


 

of Incentive Stock Options under the Plan, but shall not increase the maximum
number of shares described in Section 5.1 above as the maximum number of shares
of Common Stock that may be delivered pursuant to Incentive Stock Options.

 

ARTICLE 6

GRANT OF AWARDS

 

6.1                               In General.

 

(a)                                 The grant of an Award shall be authorized by
the Committee and shall be evidenced by an Award Agreement setting forth the
Incentive or Incentives being granted, the total number of shares of Common
Stock subject to the Incentive(s), the Option Price (if applicable), the Award
Period, the Date of Grant, and such other terms, provisions, limitations, and
performance objectives, as are approved by the Committee, but (i) not
inconsistent with the Plan, (ii) to the extent an Award issued under the Plan is
subject to Section 409A of the Code, in compliance with the applicable
requirements of Section 409A of the Code and the regulations or other guidance
issued thereunder, and (iii) to the extent the Committee determines that an
Award shall comply with the requirements of Section 162(m) of the Code, in
compliance with the applicable requirements of Section 162(m) of the Code and
the regulations and other guidance issued thereunder.  The Company shall execute
an Award Agreement with a Participant after the Committee approves the issuance
of an Award.  Any Award granted pursuant to this Plan must be granted within ten
(10) years of the date of adoption of this Plan by the Board. The Plan shall be
submitted to the Company’s stockholders for approval; however, the Committee may
grant Awards under the Plan prior to the time of stockholder approval.  Any such
Award granted prior to such stockholder approval shall be made subject to such
stockholder approval.  The grant of an Award to a Participant shall not be
deemed either to entitle the Participant to, or to disqualify the Participant
from, receipt of any other Award under the Plan.

 

(b)                                 If the Committee establishes a purchase
price for an Award, the Participant must accept such Award within a period of
thirty (30) days (or such shorter period as the Committee may specify) after the
Date of Grant by executing the applicable Award Agreement and paying such
purchase price.

 

(c)                                  Any Award under this Plan that is settled
in whole or in part in cash on a deferred basis may provide for interest
equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.

 

6.2                               Option Price.  The Option Price for any share
of Common Stock which may be purchased under a Nonqualified Stock Option for any
share of Common Stock must be equal to or greater than the Fair Market Value of
the share on the Date of Grant.  The Option Price for any share of Common Stock
which may be purchased under an Incentive Stock Option must be at least equal to
the Fair Market Value of the share on the Date of Grant; if an Incentive Stock
Option is granted to an Employee who owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than  ten percent (10%) of
the combined voting power of all classes of stock of the Company (or any parent
or Subsidiary), the Option Price shall be at least one hundred ten percent
(110%) of the Fair Market Value of the Common Stock on the Date of Grant.

 

6.3                               Maximum ISO Grants.  The Committee may not
grant Incentive Stock Options under the Plan to any Employee which would permit
the aggregate Fair Market Value (determined on the Date

 

9

--------------------------------------------------------------------------------


 

of Grant) of the Common Stock with respect to which Incentive Stock Options
(under this and any other plan of the Company and its Subsidiaries) are
exercisable for the first time by such Employee during any calendar year to
exceed $100,000.  To the extent any Stock Option granted under this Plan which
is designated as an Incentive Stock Option exceeds this limit or otherwise fails
to qualify as an Incentive Stock Option, such Stock Option (or any such portion
thereof) shall be a Nonqualified Stock Option.  In such case, the Committee
shall designate which stock will be treated as Incentive Stock Option stock by
causing the issuance of a separate stock certificate and identifying such stock
as Incentive Stock Option stock on the Company’s stock transfer records.

 

6.4                               Restricted Stock.  If Restricted Stock is
granted to or received by a Participant under an Award (including a Stock
Option), the Committee shall set forth in the related Award Agreement: (i) the
number of shares of Common Stock awarded, (ii) the price, if any, to be paid by
the Participant for such Restricted Stock and the method of payment of the
price, (iii) the time or times within which such Award may be subject to
forfeiture, (iv) specified Performance Goals of the Company, a Subsidiary, any
division thereof or any group of Employees of the Company, or other criteria,
which the Committee determines must be met in order to remove any restrictions
(including vesting) on such Award, and (v) all other terms, limitations,
restrictions, and conditions of the Restricted Stock, which shall be consistent
with this Plan, to the extent applicable and in the event the Committee
determines that an Award shall comply with the requirements of Section 162(m) of
the Code, in compliance with the requirements of Section 162(m) of the Code and
the regulations and other guidance issued thereunder and, to the extent
Restricted Stock granted under the Plan is subject to Section 409A of the Code,
in compliance with the applicable requirements of Section 409A of the Code and
the regulations or other guidance issued thereunder.  The provisions of
Restricted Stock need not be the same with respect to each Participant.

 

(a)                                 Legend on Shares.  The Company shall
electronically register the Restricted Stock awarded to a Participant in the
name of such Participant, which shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock,
substantially as provided in Section 15.10 of the Plan.  No stock certificate or
certificates shall be issued with respect to such shares of Common Stock,
unless, following the expiration of the Restriction Period (as defined in
Section 6.4(b)(i)) without forfeiture in respect of such shares of Common Stock,
the Participant requests delivery of the certificate or certificates by
submitting a written request to the Committee (or such party designated by the
Company) requesting delivery of the certificates.  The Company shall deliver the
certificates requested by the Participant to the Participant as soon as
administratively practicable following the Company’s receipt of such request.

 

(b)                                 Restrictions and Conditions.  Shares of
Restricted Stock shall be subject to the following restrictions and conditions:

 

(i)                                     Subject to the other provisions of this
Plan and the terms of the particular Award Agreements, during such period as may
be determined by the Committee commencing on the Date of Grant or the date of
exercise of an Award (the “Restriction Period”), the Participant shall not be
permitted to sell, transfer, pledge or assign shares of Restricted Stock. Except
for these limitations, the Committee may in its sole discretion, remove any or
all of the restrictions on such Restricted Stock whenever it may determine that,
by reason of changes in Applicable Laws or other changes in circumstances
arising after the date of the Award, such action is appropriate.

 

(ii)                                  Except as provided in sub-paragraph
(i) above or in the applicable Award Agreement, the Participant shall have, with
respect to his or her Restricted Stock, all of the rights of a stockholder of
the Company, including the right to vote the shares, and the

 

10

--------------------------------------------------------------------------------


 

right to receive any dividends thereon.  Certificates for shares of Common Stock
free of restriction under this Plan shall be delivered to the Participant
promptly after, and only after, the Restriction Period shall expire without
forfeiture in respect of such shares of Common Stock or after any other
restrictions imposed on such shares of Common Stock by the applicable Award
Agreement or other agreement have expired.  Certificates for the shares of
Common Stock forfeited under the provisions of the Plan and the applicable Award
Agreement shall be promptly returned to the Company by the forfeiting
Participant.  Each Award Agreement shall require that (each Participant, in
connection with the issuance of a certificate for Restricted Stock, shall
endorse such certificate in blank or execute a stock power in form satisfactory
to the Company in blank and deliver such certificate and executed stock power to
the Company.

 

(iii)                               The Restriction Period of Restricted Stock
shall commence on the Date of Grant or the date of exercise of an Award, as
specified in the Award Agreement, and, subject to Article 12 of the Plan, unless
otherwise established by the Committee in the Award Agreement setting forth the
terms of the Restricted Stock, shall expire upon satisfaction of the conditions
set forth in the Award Agreement; such conditions may provide for vesting based
on such Performance Goals, as may be determined by the Committee in its sole
discretion.

 

(iv)                              Except as otherwise provided in the particular
Award Agreement, upon Termination of Service for any reason during the
Restriction Period, the nonvested shares of Restricted Stock shall be forfeited
by the Participant.  In the event a Participant has paid any consideration to
the Company for such forfeited Restricted Stock, the Committee shall specify in
the Award Agreement that either (i) the Company shall be obligated to, or (ii)
the Company may, in its sole discretion, elect to, pay to the Participant, as
soon as practicable after the event causing forfeiture, in cash, an amount equal
to the lesser of the total consideration paid by the Participant for such
forfeited shares or the Fair Market Value of such forfeited shares as of the
date of Termination of Service, as the Committee, in its sole discretion shall
select. Upon any forfeiture, all rights of a Participant with respect to the
forfeited shares of the Restricted Stock shall cease and terminate, without any
further obligation on the part of the Company.

 

6.5                               SARs.  The Committee may grant SARs to any
Participant, either as a separate Award or in connection with a Stock Option. 
SARs shall be subject to such terms and conditions as the Committee shall
impose, provided that such terms and conditions are (i) not inconsistent with
the Plan, (ii) to the extent a SAR issued under the Plan is subject to Section
409A of the Code, in compliance with the applicable requirements of Section 409A
of the Code and the regulations or other guidance issued thereunder, and (iii)
to the extent the Committee determines that a SAR shall comply with the
requirements of Section 162(m) of the Code, in compliance with the applicable
requirements of Section 162(m) and the regulations and other guidance issued
thereunder.  The grant of the SAR may provide that the holder may be paid for
the value of the SAR either in cash or in shares of Common Stock, or a
combination thereof.  In the event of the exercise of a SAR payable in shares of
Common Stock, the holder of the SAR shall receive that number of whole shares of
Common Stock having an aggregate Fair Market Value on the date of exercise equal
to the value obtained by multiplying (i) the difference between the Fair Market
Value of a share of Common Stock on the date of exercise over the SAR Price as
set forth in such SAR (or other value specified in the agreement granting the
SAR), by (ii) the number of shares of Common Stock as to which the SAR is
exercised, with a cash settlement to be made for any fractional shares of Common
Stock.  The SAR Price for any share of Common Stock subject to a SAR may be
equal to or greater than the Fair Market Value of the share on the Date of
Grant.  The Committee, in its sole discretion, may place a ceiling on the amount
payable upon exercise of a SAR, but any such limitation shall be specified at
the time that the SAR is granted.

 

11

--------------------------------------------------------------------------------


 

6.6                               Restricted Stock Units.  Restricted Stock
Units may be awarded or sold to any Participant under such terms and conditions
as shall be established by the Committee, provided, however, that such terms and
conditions are (i) not inconsistent with the Plan, (ii) to the extent a
Restricted Stock Unit issued under the Plan is subject to Section 409A of the
Code, in compliance with the applicable requirements of Section 409A of the Code
and the regulations or other guidance issued thereunder, and (iii) to the extent
the Committee determines that a Restricted Stock Unit award shall comply with
the requirements of Section 162(m) of the Code, in compliance with the
applicable requirements of Section 162(m) and the regulations and other guidance
issued thereunder.  Restricted Stock Units shall be subject to such restrictions
as the Committee determines, including, without limitation, (a) a prohibition
against sale, assignment, transfer, pledge, hypothecation or other encumbrance
for a specified period; or (b) a requirement that the holder forfeit (or in the
case of shares of Common Stock or units sold to the Participant, resell to the
Company at cost) such shares or units in the event of Termination of Service
during the period of restriction.

 

6.7                               Performance Awards.

 

(a)                                 The Committee may grant Performance Awards
to one or more Participants.  The terms and conditions of Performance Awards
shall be specified at the time of the grant and may include provisions
establishing the performance period, the Performance Goals to be achieved during
a performance period, and the maximum or minimum settlement values, provided
that such terms and conditions are (i) not inconsistent with the Plan and (ii)
to the extent a Performance Award issued under the Plan is subject to Section
409A of the Code, in compliance with the applicable requirements of Section 409A
of the Code and the regulations or other guidance issued thereunder.  If the
Performance Award is to be in shares of Common Stock, the Performance Awards may
provide for the issuance of the shares of Common Stock at the time of the grant
of the Performance Award or at the time of  the certification by the Committee
that the Performance Goals for the performance period have been met; provided,
however, if shares of Common Stock are issued at the time of the grant of the
Performance Award and if, at the end of the performance period, the Performance
Goals are not certified by the Committee to have been fully satisfied, then,
notwithstanding any other provisions of this Plan to the contrary, the Common
Stock shall be forfeited in accordance with the terms of the grant to the extent
the Committee determines that the Performance Goals were not met.  The
forfeiture of shares of Common Stock issued at the time of the grant of the
Performance Award due to failure to achieve the established Performance Goals
shall be separate from and in addition to any other restrictions provided for in
this Plan that may be applicable to such shares of Common Stock.  Each
Performance Award granted to one or more Participants shall have its own terms
and conditions.

 

To the extent the Committee determines that a Performance Award shall comply
with the requirements of Section 162(m) of the Code and the regulations and
other guidance issued thereunder, and if it is determined to be necessary in
order to satisfy Section 162(m) of the Code, at the time of the grant of a
Performance Award (other than a Stock Option) and to the extent permitted under
Section 162(m) of the Code and the regulations issued thereunder, the Committee
shall provide for the manner in which the Performance Goals shall be reduced to
take into account the negative effect on the achievement of specified levels of
the Performance Goals which may result from enumerated corporate transactions,
extraordinary events, accounting changes and other similar occurrences which
were unanticipated at the time the Performance Goal was initially established. 
In no event, however, may the Committee increase the amount earned under such a
Performance Award, unless the reduction in the Performance Goals would reduce or
eliminate the amount to be earned under the Performance Award and the Committee
determines not to make such reduction or elimination.

 

12

--------------------------------------------------------------------------------


 

With respect to a Performance Award that is not intended to satisfy the
requirements of Code Section 162(m), if the Committee determines, in its sole
discretion, that the established performance measures or objectives are no
longer suitable because of a change in the Company’s business, operations,
corporate structure, or for other reasons that the Committee deemed
satisfactory, the Committee may modify the performance measures or objectives
and/or the performance period.

 

(b)                                 Performance Awards may be valued by
reference to the Fair Market Value of a share of Common Stock or according to
any formula or method deemed appropriate by the Committee, in its sole
discretion, including, but not limited to, achievement of Performance Goals or
other specific financial, production, sales or cost performance objectives that
the Committee believes to be relevant to the Company’s business and/or remaining
in the employ of the Company or a Subsidiary for a specified period of time. 
Performance Awards may be paid in cash, shares of Common Stock, or other
consideration, or any combination thereof.  If payable in shares of Common
Stock, the consideration for the issuance of such shares may be the achievement
of the performance objective established at the time of the grant of the
Performance Award.  Performance Awards may be payable in a single payment or in
installments and may be payable at a specified date or dates or upon attaining
the performance objective.  The extent to which any applicable performance
objective has been achieved shall be conclusively determined by the Committee.

 

(c)                                  Notwithstanding the foregoing, in order to
comply with the requirements of Section 162(m) of the Code, if applicable, no
Participant may receive in any calendar year Performance Awards intended to
comply with the requirements of Section 162(m) of the Code which have an
aggregate value of more than $5,000,000, and if such Performance Awards involve
the issuance of shares of Common Stock, said aggregate value shall be based on
the Fair Market Value of such shares on the time of the grant of the Performance
Award.  In no event, however, shall any Performance Awards not intended to
comply with the requirements of Section 162(m) of the Code be issued contingent
upon the failure to attain the Performance Goals applicable to any Performance
Awards granted hereunder that the Committee intends to comply with the
requirements of Section 162(m) of the Code.

 

6.8                               Dividend Equivalent Rights.  The Committee may
grant a Dividend Equivalent Right to any Participant, either as a component of
another Award or as a separate Award. The terms and conditions of the Dividend
Equivalent Right shall be specified by the grant.  Dividend equivalents credited
to the holder of a Dividend Equivalent Right may be paid currently or may be
deemed to be reinvested in additional shares of Common Stock (which may
thereafter accrue additional dividend equivalents).  Any such reinvestment shall
be at the Fair Market Value at the time thereof.  Dividend Equivalent Rights may
be settled in cash or shares of Common Stock, or a combination thereof, in a
single payment or in installments.  A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other Award, and that such Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other Award.

 

6.9                               Other Awards.  The Committee may grant to any
Participant other forms of Awards, based upon, payable in, or otherwise related
to, in whole or in part, shares of Common Stock, if the Committee determines
that such other form of Award is consistent with the purpose and restrictions of

 

13

--------------------------------------------------------------------------------


 

this Plan.  The terms and conditions of such other form of Award shall be
specified by the grant.  Such Other Awards may be granted for no cash
consideration, for such minimum consideration as may be required by Applicable
Law, or for such other consideration as may be specified by the grant.

 

6.10                        Performance Goals.  Awards of Restricted Stock,
Restricted Stock Units, Performance Award and Other Awards (whether relating to
cash or shares of Common Stock) under the Plan may be made subject to the
attainment of Performance Goals relating to one or more business criteria which,
where applicable, shall be within the meaning of Section 162(m) of the Code and
consist of one or more or any combination of the following criteria:  comparable
store sales; cash flow; cost; revenues; revenue ratios (per employee or per
customer); sales; ratio of debt to debt plus equity; net borrowing, credit
quality or debt ratings; profit before tax; cash return on capitalization;
economic profit; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; gross margin; earnings per share (whether
on a pre-tax, after-tax, operational or other basis); earnings per share growth;
operating income; net income; operating earnings; capital expenditures; expenses
or expense levels; economic value added; ratio of operating earnings to capital
spending or any other operating ratios; return on capital compared to cost of
capital; return on invested capital; cash flow from operations; net cash flow
before financing activities; cost reductions; cost ratios (per employee or per
customer); free cash flow; net profit; net sales; net asset value per share; the
accomplishment of mergers, acquisitions, dispositions, public offerings or
similar extraordinary business transactions; sales growth; price of the
Company’s Common Stock; return on assets, equity or stockholders’ equity; market
share; inventory levels, inventory turn or shrinkage; inventory charge; total
return to stockholders; project completion time and budget goals; customer
growth; total market value; dividend payout; or dividend growth (“Performance
Criteria”).  Any Performance Criteria may be used to measure the performance of
the Company as a whole or any business unit of the Company and may be measured
relative to a peer group or index.  Any Performance Criteria may include or
exclude (i) extraordinary, unusual and/or non-recurring items of gain or loss,
(ii) gains or losses on the disposition of a business, (iii) changes in tax or
accounting regulations or laws, (iv) the effect of a merger or acquisition, as
identified in the Company’s quarterly and annual earnings releases, or (v) other
similar occurrences.  In all other respects, Performance Criteria shall be
calculated in accordance with the Company’s financial statements, under
generally accepted accounting principles, or under a methodology established by
the Committee prior to the issuance of an Award which is consistently applied
and identified in the audited financial statements, including footnotes, or the
Compensation Discussion and Analysis section of the Company’s annual report. 
However, to the extent Section 162(m) of the Code is applicable, the Committee
may not in any event increase the amount of compensation payable to an
individual upon the attainment of a Performance Goal.

 

6.11                        Tandem Awards.  The Committee may grant two or more
Incentives in one Award in the form of a “tandem Award,” so that the right of
the Participant to exercise one Incentive shall be canceled if, and to the
extent, the other Incentive is exercised.  For example, if a Stock Option and a
SAR are issued in a tandem Award, and the Participant exercises the SAR with
respect to one hundred (100) shares of Common Stock, the right of the
Participant to exercise the related Stock Option shall be canceled to the extent
of one hundred (100) shares of Common Stock.

 

6.12                        No Repricing of Stock Options or SARs. The Committee
may not “reprice” any Stock Option or SAR.  For purposes of this Section 6.12,
“reprice” means any of the following or any other action that has the same
effect:  (i) amending a Stock Option or SAR to reduce its exercise price or base
price, (ii) canceling a Stock Option or SAR at a time when its exercise price or
base price exceeds the Fair Market Value of a share of Common Stock in exchange
for cash or a Stock Option, SAR, award of Restricted Stock or other equity
award, or (iii) taking any other action that is treated as a repricing under
generally accepted accounting principles, provided that nothing in this Section
6.12 shall prevent the Committee from making adjustments pursuant to Article 11,
from exchanging or cancelling Incentives pursuant to Article 12, or substituting
Incentives in accordance with Article 14.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 7

AWARD PERIOD; VESTING

 

7.1                               Award Period.  Subject to the other provisions
of this Plan, the Committee may, in its discretion, provide that an Incentive
may not be exercised in whole or in part for any period or periods of time or
beyond any date specified in the Award Agreement.  Except as provided in the
Award Agreement, an Incentive may be exercised in whole or in part at any time
during its term.  The Award Period for an Incentive shall be reduced or
terminated upon Termination of Service.  No Incentive granted under the Plan may
be exercised at any time after the end of its Award Period.  No portion of any
Incentive may be exercised after the expiration of ten (10) years from its Date
of Grant.  However, if an Employee owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the combined voting power of all classes of stock of the Company (or any parent
or Subsidiary) and an Incentive Stock Option is granted to such Employee, the
term of such Incentive Stock Option (to the extent required by the Code at the
time of grant) shall be no more than five (5) years from the Date of Grant.

 

7.2                               Vesting.  The Committee, in its sole
discretion, may determine that an Incentive will be immediately vested in whole
or in part, or that all or any portion may not be vested until a date, or dates,
subsequent to its Date of Grant, or until the occurrence of one or more
specified events, subject in any case to the terms of the Plan.  If the
Committee imposes conditions upon vesting, then, subsequent to the Date of
Grant, the Committee may, in its sole discretion, accelerate the date on which
all or any portion of the Incentive may be vested.

 

ARTICLE 8

EXERCISE OR CONVERSION OF INCENTIVE

 

8.1                               In General.  A vested Incentive may be
exercised or converted, during its Award Period, subject to limitations and
restrictions set forth in the Award Agreement.

 

8.2                               Securities Law and Exchange Restrictions.  In
no event may an Incentive be exercised or shares of Common Stock issued pursuant
to an Award if a necessary listing or quotation of the shares of Common Stock on
a stock exchange or inter-dealer quotation system or any registration under
state or federal securities laws required under the circumstances has not been
accomplished.

 

8.3                               Exercise of Stock Option.

 

(a)                                 In General.  If a Stock Option is
exercisable prior to the time it is vested, the Common Stock obtained on the
exercise of the Stock Option shall be Restricted Stock which is subject to the
applicable provisions of the Plan and the Award Agreement.  If the Committee
imposes conditions upon exercise, then subsequent to the Date of Grant, the
Committee may, in its sole discretion, accelerate the date on which all or any
portion of the Stock Option may be exercised.  No Stock Option may be exercised
for a fractional share of Common Stock.  The granting of a Stock Option shall
impose no obligation upon the Participant to exercise that Stock Option.

 

(b)                                 Notice and Payment.  Subject to such
administrative regulations as the Committee may from time to time adopt, a Stock
Option may be exercised by the delivery of written notice to the Committee
setting forth the number of shares of Common Stock with respect to which the
Stock Option is to be exercised and the date of exercise thereof (the “Exercise
Date”) which shall be at least three (3) days after giving such notice unless an
earlier time shall

 

15

--------------------------------------------------------------------------------


 

have been mutually agreed upon.  On the Exercise Date, the Participant shall
deliver to the Company consideration with a value equal to the total Option
Price of the shares to be purchased, payable as provided in the Award Agreement,
which may provide for payment in any one or more of the following ways:  (a)
cash or check, bank draft, or money order payable to the order of the Company,
(b) Common Stock (including Restricted Stock) owned by the Participant on the
Exercise Date, valued at its Fair Market Value on the Exercise Date, and which
the Participant has not acquired from the Company within six (6) months prior to
the Exercise Date, (c) by delivery (including by FAX) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions from the Participant to a broker or dealer, reasonably
acceptable to the Company, to sell certain of the shares of Common Stock
purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price, and/or (d) in any other form
of valid consideration that is acceptable to the Committee in its sole
discretion.  In the event that shares of Restricted Stock are tendered as
consideration for the exercise of a Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option equal to the number of shares
of Restricted Stock used as consideration therefor shall be subject to the same
restrictions and provisions as the Restricted Stock so tendered.

 

Except as otherwise provided in Section 6.4 hereof (with respect to shares of
Restricted Stock) or in the applicable Award Agreement, upon payment of all
amounts due from the Participant, the Company shall cause the Common Stock then
being purchased to be registered in the Participant’s name (or the person
exercising the Participant’s Stock Option in the event of his or her death), but
shall not issue certificates for the Common Stock unless the Participant or such
other person requests delivery of the certificates for the Common Stock, in
writing in accordance with the procedures established by the Committee.  The
Company shall deliver certificates to the Participant (or the person exercising
the Participant’s Stock Option in the event of his or her death) as soon as
administratively practicable following the Company’s receipt of a written
request from the Participant or such other person for delivery of the
certificates.  Notwithstanding the forgoing, if the Participant has exercised an
Incentive Stock Option, the Company may at its option retain physical possession
of the certificate evidencing the shares acquired upon exercise until the
expiration of the holding periods described in Section 422(a)(1) of the Code. 
Any obligation of the Company to deliver shares of Common Stock shall, however,
be subject to the condition that, if at any time the Committee shall determine
in its discretion that the listing, registration, or qualification of the Stock
Option or the Common Stock upon any securities exchange or inter-dealer
quotation system or under any state or federal law, or the consent or approval
of any governmental regulatory body, is necessary as a condition of, or in
connection with, the Stock Option or the issuance or purchase of shares of
Common Stock thereunder, the Stock Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent, or approval
shall have been effected or obtained free of any conditions not reasonably
acceptable to the Committee.

 

(c)                                  Failure to Pay.  Except as may otherwise be
provided in an Award Agreement, if the Participant fails to pay for any of the
Common Stock specified in such notice or fails to accept delivery thereof, that
portion of the Participant’s Stock Option and right to purchase such Common
Stock may be forfeited by the Participant.

 

8.4                               SARs.  Subject to the conditions of this
Section 8.4 and such administrative regulations as the Committee may from time
to time adopt, a SAR may be exercised by the delivery (including by FAX) of
written notice to the Committee setting forth the number of shares of Common
Stock with respect to which the SAR is to be exercised and the date of exercise
thereof (the “Exercise Date”) which

 

16

--------------------------------------------------------------------------------


 

shall be at least three (3) days after giving such notice unless an earlier time
shall have been mutually agreed upon.  Subject to the terms of the Award
Agreement and only if permissible under Section 409A of the Code and the
regulations or other guidance issued thereunder (or, if not so permissible, at
such time as permitted by Section 409A of the Code and the regulations or other
guidance issued thereunder), the Participant shall receive from the Company in
exchange therefor in the discretion of the Committee, and subject to the terms
of the Award Agreement:

 

(a)                                 cash in an amount equal to the excess (if
any) of the Fair Market Value (as of the Exercise Date, or if provided in the
Award Agreement, conversion, of the SAR) per share of Common Stock over the SAR
Price per share specified in such SAR, multiplied by the total number of shares
of Common Stock of the SAR being surrendered;

 

(b)                                 that number of shares of Common Stock having
an aggregate Fair Market Value (as of the Exercise Date, or if provided in the
Award Agreement, conversion, of the SAR) equal to the amount of cash otherwise
payable to the Participant, with a cash settlement to be made for any fractional
share interests; or

 

(c)                                  the Company may settle such obligation in
part with shares of Common Stock and in part with cash.

 

The distribution of any cash or Common Stock pursuant to the foregoing sentence
shall be made at such time as set forth in the Award Agreement.

 

8.5                               Disqualifying Disposition of Incentive Stock
Option.  If shares of Common Stock acquired upon exercise of an Incentive Stock
Option are disposed of by a Participant prior to the expiration of either two
(2) years from the Date of Grant of such Stock Option or one (1) year from the
transfer of shares of Common Stock to the Participant pursuant to the exercise
of such Stock Option, or in any other disqualifying disposition within the
meaning of Section 422 of the Code, such Participant shall notify the Company in
writing of the date and terms of such disposition.  A disqualifying disposition
by a Participant shall not affect the status of any other Stock Option granted
under the Plan as an Incentive Stock Option within the meaning of Section 422 of
the Code.

 

ARTICLE 9

AMENDMENT OR DISCONTINUANCE

 

Subject to the limitations set forth in this Article 9, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which stockholder approval is required either (i)
by any securities exchange or inter-dealer quotation system on which the Common
Stock is listed or traded or (ii) in order for the Plan and Incentives awarded
under the Plan to continue to comply with Sections 162(m), 421, and 422 of the
Code, including any successors to such Sections, or other Applicable Law, shall
be effective unless such amendment shall be approved by the requisite vote of
the stockholders of the Company entitled to vote thereon.  Any such amendment
shall, to the extent deemed necessary or advisable by the Committee, be
applicable to any outstanding Incentives theretofore granted under the Plan,
notwithstanding any contrary provisions contained in any Award Agreement.  In
the event of any such amendment to the Plan, the holder of any Incentive
outstanding under the Plan shall, upon request of the Committee and as a
condition to the exercisability thereof, execute a conforming amendment in the
form prescribed by the Committee to any Award Agreement relating thereto. 
Notwithstanding anything contained in this Plan to the contrary, unless required
by law, no action contemplated or permitted by this Article 9 shall adversely
affect any rights of Participants or obligations of the Company to Participants
with respect to any Incentive theretofore granted under the Plan without the
consent of the affected Participant.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 10

TERM

 

The Plan shall be effective from the date that this Plan is adopted by the
Board.  Unless sooner terminated by action of the Board, the Plan will terminate
on September 16, 2024, but Incentives granted before that date will continue to
be effective in accordance with their terms and conditions.

 

ARTICLE 11

CAPITAL ADJUSTMENTS

 

In the event that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Stock
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Stock (or other securities
or property) subject to outstanding Awards, (iii) the number of shares and type
of Common Stock (or other securities or property) specified as the annual
per-participant limitation under Section 5.1 of the Plan, (iv) the Option Price
of each outstanding Award, (v) the amount, if any, the Company pays for
forfeited shares of Common Stock in accordance with Section 6.4, and (vi) the
number of or SAR Price of shares of Common Stock then subject to outstanding
SARs previously granted and unexercised under the Plan, to the end that the same
proportion of the Company’s issued and outstanding shares of Common Stock in
each instance shall remain subject to exercise at the same aggregate SAR Price;
provided however, that the number of shares of Common Stock (or other securities
or property) subject to any Award shall always be a whole number. 
Notwithstanding the foregoing, no such adjustment shall be made or authorized to
the extent that such adjustment would cause the Plan or any Stock Option to
violate Section 422 of the Code or Section 409A of the Code.  Such adjustments
shall be made in accordance with the rules of any securities exchange, stock
market, or stock quotation system to which the Company is subject.

 

Upon the occurrence of any such adjustment, the Company shall provide notice to
each affected Participant of its computation of such adjustment which shall be
conclusive and shall be binding upon each such Participant.

 

ARTICLE 12

RECAPITALIZATION, MERGER AND CONSOLIDATION

 

12.1                        No Effect on Company’s Authority.  The existence of
this Plan and Incentives granted hereunder shall not affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure and its business, or any Change in Control, or any
merger or consolidation of the Company, or any issuance of bonds, debentures,
preferred or preference stocks ranking prior to or

 

18

--------------------------------------------------------------------------------


 

otherwise affecting the Common Stock or the rights thereof (or any rights,
options, or warrants to purchase same), or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

12.2                        Conversion of Incentives Where Company Survives. 
Subject to any required action by the stockholders and except as otherwise
provided by Section 12.4 hereof or as may be required to comply with Section
409A of the Code and the regulations or other guidance issued thereunder, if the
Company shall be the surviving or resulting corporation in any merger,
consolidation or share exchange, any Incentive granted hereunder shall pertain
to and apply to the securities or rights (including cash, property, or assets)
to which a holder of the number of shares of Common Stock subject to the
Incentive would have been entitled.

 

12.3                        Exchange or Cancellation of Incentives Where Company
Does Not Survive.  Except as otherwise provided by Section 12.4 hereof or as may
be required to comply with Section 409A of the Code and the regulations or other
guidance issued thereunder, in the event of any merger, consolidation or share
exchange pursuant to which the Company is not the surviving or resulting
corporation, there shall be substituted for each share of Common Stock subject
to the unexercised portions of outstanding Incentives, that number of shares of
each class of stock or other securities or that amount of cash, property, or
assets of the surviving, resulting or consolidated company which were
distributed or distributable to the stockholders of the Company in respect to
each share of Common Stock held by them, such outstanding Incentives to be
thereafter exercisable for such stock, securities, cash, or property in
accordance with their terms.

 

12.4                        Cancellation of Incentives.  Notwithstanding the
provisions of Sections 12.2 and 12.3  hereof, and except as may be required to
comply with Section 409A of the Code and the regulations or other guidance
issued thereunder, all Incentives granted hereunder may be canceled by the
Company, in its sole discretion, as of the effective date of any Change in
Control, merger, consolidation or share exchange, or any issuance of bonds,
debentures, preferred or preference stocks ranking prior to or otherwise
affecting the Common Stock or the rights thereof (or any rights, options, or
warrants to purchase same), or of any proposed sale of all or substantially all
of the assets of the Company, or of any dissolution or liquidation of the
Company, by either:

 

(a)                                 giving notice to each holder thereof or his
personal representative of its intention to cancel those Incentives for which
the issuance of shares of Common Stock involved payment by the Participant for
such shares, and permitting the purchase during the thirty (30) day period next
preceding such effective date of any or all of the shares of Common Stock
subject to such outstanding Incentives, including in the Board’s discretion some
or all of the shares as to which such Incentives would not otherwise be vested
and exercisable; or

 

(b)                                 in the case of Incentives that are either
(i) settled only in shares of Common Stock, or (ii) at the election of the
Participant, settled in shares of Common Stock, paying the holder thereof an
amount equal to a reasonable estimate of the difference between the net amount
per share payable in such transaction or as a result of such transaction, and
the price per share of such Incentive to be paid by the Participant (hereinafter
the “Spread”), multiplied by the number of shares subject to the Incentive.  In
cases where the shares constitute, or would after exercise, constitute
Restricted Stock, the Company, in its discretion, may include some or all of
those shares in the calculation of the amount payable hereunder.  In estimating
the Spread, appropriate adjustments to give effect to the existence of the
Incentives shall be made, such as deeming the Incentives to have been exercised,
with the Company receiving the exercise price payable thereunder, and treating
the shares receivable upon exercise of the Incentives as being outstanding

 

19

--------------------------------------------------------------------------------


 

in determining the net amount per share.  In cases where the proposed
transaction consists of the acquisition of assets of the Company, the net amount
per share shall be calculated on the basis of the net amount receivable with
respect to shares of Common Stock upon a distribution and liquidation by the
Company after giving effect to expenses and charges, including but not limited
to taxes, payable by the Company before such liquidation could be completed.

 

(c)                                  An Award that by its terms would be fully
vested or exercisable upon a Change in Control will be considered vested or
exercisable for purposes of Section 12.4(a) hereof.

 

ARTICLE 13

LIQUIDATION OR DISSOLUTION

 

Subject to Section 12.4 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate, or wind up
its affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company.  If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 11 hereof.

 

ARTICLE 14

INCENTIVES IN SUBSTITUTION FOR

INCENTIVES GRANTED BY OTHER ENTITIES

 

Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees, independent contractors or directors of a
corporation, partnership, or limited liability company who become or are about
to become Employees, Contractors or Outside Directors of the Company or any
Subsidiary as a result of a merger or consolidation of the employing corporation
with the Company, the acquisition by the Company of equity of the employing
entity, or any other similar transaction pursuant to which the Company becomes
the successor employer.  The terms and conditions of the substitute Incentives
so granted may vary from the terms and conditions set forth in this Plan to such
extent as the Committee at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the Incentives in substitution for which
they are granted.

 

ARTICLE 15

MISCELLANEOUS PROVISIONS

 

15.1                        Investment Intent.  The Company may require that
there be presented to and filed with it by any Participant under the Plan, such
evidence as it may deem necessary to establish that the Incentives granted or
the shares of Common Stock to be purchased or transferred are being acquired for
investment and not with a view to their distribution.

 

20

--------------------------------------------------------------------------------


 

15.2                        No Right to Continued Employment.  Neither the Plan
nor any Incentive granted under the Plan shall confer upon any Participant any
right with respect to continuance of employment by the Company or any
Subsidiary.

 

15.3                        Indemnification of Board and Committee.  No member
of the Board or the Committee, nor any officer or Employee of the Company acting
on behalf of the Board or the Committee, shall be personally liable for any
action, determination, or interpretation taken or made in good faith with
respect to the Plan, and all members of the Board and the Committee, each
officer of the Company, and each Employee of the Company acting on behalf of the
Board or the Committee shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation.

 

15.4                        Effect of the Plan.  Neither the adoption of this
Plan nor any action of the Board or the Committee shall be deemed to give any
person any right to be granted an Award or any other rights except as may be
evidenced by an Award Agreement, or any amendment thereto, duly authorized by
the Committee and executed on behalf of the Company, and then only to the extent
and upon the terms and conditions expressly set forth therein.

 

15.5                        Compliance With Other Laws and Regulations. 
Notwithstanding anything contained herein to the contrary, the Company shall not
be required to sell or issue shares of Common Stock under any Incentive if the
issuance thereof would constitute a violation by the Participant or the Company
of any provisions of any law or regulation of any governmental authority or any
national securities exchange or inter-dealer quotation system or other forum in
which shares of Common Stock are quoted or traded (including without limitation
Section 16 of the Exchange Act and Section 162(m) of the Code); and, as a
condition of any sale or issuance of shares of Common Stock under an Incentive,
the Committee may require such agreements or undertakings, if any, as the
Committee may deem necessary or advisable to assure compliance with any such law
or regulation.  The Plan, the grant and exercise of Incentives hereunder, and
the obligation of the Company to sell and deliver shares of Common Stock, shall
be subject to all applicable federal and state laws, rules and regulations and
to such approvals by any government or regulatory agency as may be required.

 

15.6                        Foreign Participation.  To assure the viability of
Awards granted to Participants employed in foreign countries, the Committee may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom.  Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it determines is necessary or appropriate
for such purposes.  Any such amendment, restatement or alternative versions that
the Committee approves for purposes of using this Plan in a foreign country will
not affect the terms of this Plan for any other country.

 

15.7                        Tax Requirements.  The Company or, if applicable,
any Subsidiary (for purposes of this Section 15.7, the term “Company” shall be
deemed to include any applicable Subsidiary), shall have the right to deduct
from all amounts paid in cash or other form in connection with the Plan, any
Federal, state, local, or other taxes required by law to be withheld in
connection with an Award granted under this Plan.  The Company may, in its sole
discretion, also require the Participant receiving shares of Common Stock issued
under the Plan to pay the Company the amount of any taxes that the Company is
required to withhold in connection with the Participant’s income arising with
respect to the Award.  Such payments shall be required to be made when requested
by Company and may be required to be made prior to the delivery of any
certificate representing shares of Common Stock.  Such payment may be made
(i) by the delivery of cash to the Company in an amount that equals or exceeds
(to avoid the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company

 

21

--------------------------------------------------------------------------------


 

of shares of Common Stock that the Participant has not acquired from the Company
within six (6) months prior to the date of exercise, which shares so delivered
have an aggregate Fair Market Value that equals or exceeds (to avoid the
issuance of fractional shares under (iii) below) the required tax withholding
payment; (iii) if the Company, in its sole discretion, so consents in writing,
the Company’s withholding of a number of shares to be delivered upon the
exercise of the Stock Option, which shares so withheld have an aggregate fair
market value that equals (but does not exceed) the required tax withholding
payment; or (iv) any combination of (i), (ii), or (iii).  The Company may, in
its sole discretion, withhold any such taxes from any other cash remuneration
otherwise paid by the Company to the Participant.  The Committee may in the
Award Agreement impose any additional tax requirements or provisions that the
Committee deems necessary or desirable.

 

15.8                        Assignability.  Incentive Stock Options may not be
transferred, assigned, pledged, hypothecated or otherwise conveyed or encumbered
other than by will or the laws of descent and distribution and may be exercised
during the lifetime of the Participant only by the Participant or the
Participant’s legally authorized representative, and each Award Agreement in
respect of an Incentive Stock Option shall so provide.  The designation by a
Participant of a beneficiary will not constitute a transfer of the Stock
Option.  The Committee may waive or modify any limitation contained in the
preceding sentences of this Section 15.8 that is not required for compliance
with Section 422 of the Code.

 

Except as otherwise provided herein, Awards may not be transferred, assigned,
pledged, hypothecated or otherwise conveyed or encumbered other than by will or
the laws of descent and distribution.  Notwithstanding the foregoing, the
Committee may, in its discretion, authorize all or a portion of an Award (other
than an Incentive Stock Option) to be granted to a Participant on terms which
permit transfer by such Participant to (i) the spouse, former spouse, or lineal
descendants of the Participant or the Participant’s spouse’s siblings or their
respective lineal descendants (“Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Family Members, (iii) a partnership in which the only
partners are (1) such Family Members and/or (2) entities which are controlled by
Family Members, (iv) an entity exempt from federal income tax pursuant to
Section 501(c)(3) of the Code or any successor provision, or (v) a split
interest trust or pooled income fund described in Section 2522(c)(2) of the Code
or any successor provision, provided that (x) there shall be no consideration
for any such transfer, (y) the Award Agreement pursuant to which such Award is
granted must be approved by the Committee and must expressly provide for
transferability in a manner consistent with this Section, and (z) subsequent
transfers of a transferred Award shall be prohibited except those by will or the
laws of descent and distribution.

 

Following any transfer, any such Award shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for purposes of Articles 8, 9, 11, 13 and 15 hereof the term “Participant”
shall be deemed to include the transferee.  The events of Termination of Service
shall continue to be applied with respect to the original Participant, following
which, with respect to any Award that is a Nonqualified Stock Option and SAR,
the Award shall be exercisable or convertible by the transferee only to the
extent and for the periods specified in the Award Agreement.  The Committee and
the Company shall have no obligation to inform any transferee of an Award of any
expiration, termination, lapse or acceleration of such Award.  The Company shall
have no obligation to register with any federal or state securities commission
or agency any Common Stock issuable or issued under an Award that has been
transferred by a Participant under this Section 15.8.

 

15.9                        Use of Proceeds.  Proceeds from the sale of shares
of Common Stock pursuant to Incentives granted under this Plan shall constitute
general funds of the Company.

 

15.10                 Legend.  Each certificate representing shares of
Restricted Stock issued to a Participant shall bear the following legend, or a
similar legend deemed by the Company to constitute an appropriate notice of the
provisions hereof (any such certificate not having such legend shall be
surrendered upon demand by the Company and so endorsed):

 

22

--------------------------------------------------------------------------------


 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Tuesday Morning Corporation
2014 Long-Term Incentive Plan, a copy of which is on file at the principal
office of the Company.  No transfer or pledge of the shares evidenced hereby may
be made except in accordance with and subject to the provisions of said Plan. 
By acceptance of this certificate, any holder, transferee or pledgee hereof
agrees to be bound by all of the provisions of said Plan.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

15.11                 Governing Law.  The Plan shall be governed by, construed,
and enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws, rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 

ARTICLE 16

ACCELERATION OF AWARD VESTING

 

16.1                        Application.  The provisions of this Article 16
shall apply notwithstanding any provisions of this Plan to the contrary.

 

16.2                        Definitions.

 

(a)                                 “Exempt Shares” means shares of Common Stock
designated as “Exempt Shares” pursuant to Section 16.3.

 

23

--------------------------------------------------------------------------------


 

(b)                                 “Full Value Award” means any Award with a
net benefit to the Participant, without regard to any restrictions such as those
described in Section 6.4(b), equal to the aggregate Fair Market Value of the
total shares of Common Stock subject to the Award.  Full Value Awards include
Restricted Stock and Restricted Stock Units, but do not include Stock Options
and SARs.

 

(c)                                  “Tenure Award” means an Award hereunder of
cash, shares of Common Stock, units or rights based upon, payable in, or
otherwise related to, Common Stock that vests over time based upon the
Participant’s continued employment with or service to the Company or its
Subsidiaries.

 

16.3                        Number of Shares Available for Awards.  No more than
ten percent (10%) of the shares of Common Stock that may be delivered pursuant
to Awards under Section 5.1 may be shares designated as “Exempt Shares.”

 

16.4                        Full Value Award Vesting.  Except as otherwise
provided herein, the Committee must grant all Full Value Awards in accordance
with the following provisions:

 

(a)                                 All Full Value Awards granted by the
Committee that constitute Performance Awards must vest no earlier than one
(1) year after the Date of Grant.

 

(b)                                 All Full Value Awards granted by the
Committee that constitute Tenure Awards must vest no earlier than over the three
(3) year period commencing on the Date of Grant on a pro rata basis.

 

(c)                                  The Committee may not accelerate the date
on which all or any portion of a Full Value Award may be vested or waive the
Restriction Period on a Full Value Award except upon the Participant’s death,
Total and Permanent Disability or Retirement or the occurrence of a Change in
Control.

 

Notwithstanding the foregoing, the Committee may, in its sole discretion, grant
Full Value Awards with more favorable vesting provisions than set forth in this
Section 16.4 or accelerate the vesting or waive the Restriction Period for Full
Value Awards at any time, provided that the shares of Common Stock subject to
such Awards shall be Exempt Shares.

 

A copy of this Plan shall be kept on file in the principal office of the Company
in Dallas, Texas.

 

***************

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
November 13, 2014, by its Executive Vice President, Chief Administrative Officer
and Chief Financial Officer and Secretary pursuant to prior action taken by the
Board.

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey N. Boyer

 

Name:

Jeffrey N. Boyer

 

Title:

Executive Vice President, Chief Administrative

 

 

Officer and Chief Financial Officer

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

By:

/s/ Meredith W. Bjorck

 

 

 

Name:

Meredith W. Bjorck

 

 

Title:

Secretary

 

 

 

 

25

--------------------------------------------------------------------------------